         Case 5:14-fj-00005-HE Document 186 Filed 02/11/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,         )
                                    )
       Petitioner/Judgment Creditor )
                                    )
vs.                                 )
                                    )
AVON CAPITAL, LLC,                  )
                                    )
       Respondent/Judgment Debtor,  )
                                    )
ASSET SERVICING GROUP, LLC,         )
                                    )
       Respondent, Garnishee,       )               Case No. 14-FJ-05-HE
                                    )
SDM HOLDINGS, LLC,                  )
                                    )
       Respondent/Garnishee,        )
                                    )
and                                 )
                                    )
AVON CAPITAL, LLC, a Wyoming Limited)
Liability Company,                  )
                                    )
       Intervenor.                  )

            PETITIONER’S MOTION FOR SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56 and 12 O.S. § 2056, Petitioner

Universitas Education, LLC (“Universitas”) hereby moves this Court to enter summary

judgment that: (i) Avon Capital, LLC, a Wyoming Limited Liability Company is an alter

ego of Avon Capital, LLC, a Connecticut Limited Liability Company, (ii) Avon Capital,

LLC, a Wyoming Limited Liability Company is an alter ego of Avon Capital, LLC a

Nevada Limited Liability Company, (iii) Avon Capital, LLC, a Wyoming Limited Liability

Company is liable for Universitas’ judgment against Avon Capital, LLC, and (iv) Avon
           Case 5:14-fj-00005-HE Document 186 Filed 02/11/20 Page 2 of 3




Capital, LLC a Wyoming Limited Liability Company’s ownership of SDM Holdings, LLC

must be assigned to Universitas to satisfy Universitas’ judgment. In support of this motion,

Universitas relies on its opening brief in support of this motion, declaration in support of

this motion, the exhibits attached therewith, and all motions and papers on file with this

Court.

         WHEREFORE, Universitas respectfully requests that the Court enter an order

granting this Motion in its entirety, together with such other and further relief as this Court

deems just and fit.


Dated: February 11, 2020
      Alexandria, VA

                                                   Respectfully submitted,

                                                   /s/ Joseph L. Manson III
                                                   Admitted Pro Hac Vice
                                                   Law Offices of Joseph L. Manson III
                                                   600 Cameron Street
                                                   Alexandria, VA 22314
                                                   Telephone: 202-674-1450
                                                   jmanson@jmansonlaw.com

                                                   Counsel for Universitas Education, LLC




                                              2
         Case 5:14-fj-00005-HE Document 186 Filed 02/11/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February 2020, I electronically transmitted

the foregoing document to the Clerk of Court using the ECF System for filing and

transmittal of Notice of Electronic Filing to the following ECF registrants on record:


       John D. Stiner
       Joseph H. Bocock
       Alan Rupe
       Gerald Green
       Melvin McVay
       Clayton Ketter
       Joshua Greenhaw
       Nanette Kalcik


                                                        /s/ Joseph L. Manson III_____




                                             3
